Citation Nr: 1812259	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-32 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition, to include as secondary to service-connected right hip disability.

2.  Entitlement to service connection for a back condition, to include as secondary to service-connected right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her partner

ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to June 2003.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2009 rating decision denied entitlement to service connection for a low back condition.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of that rating decision.

2.  New and material evidence received since the May 2009 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back condition.

CONCLUSIONS OF LAW

1.  The May 2009 rating decision, which denied the Veteran's claim for service connection for a low back condition became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017). 

2.  The additional evidence received since the May 2009 rating decision is new and material, and the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen her previously denied claim for service connection for a low back condition.

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23. 

Historically, the RO issued a decision in May 2009 denying entitlement to service connection for a low back condition based on the determination that the Veteran was not diagnosed with a chronic low back disability that was related to her military service.  The Veteran did not submit a notice of disagreement with the May 2009 rating decision.  No new and material evidence was received by VA within one year of the issuance of the May 2009 rating decision.  As such, the May 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final May 2009 RO decision the Veteran submitted a July 2010 treatment record which diagnosed the Veteran with inflammatory back pain.  The Veteran also submitted a written statement in August 2010 stating that a physician opined that her low back condition was related to her injury in service.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in May 2009, and indicates that the Veteran has a current diagnosis which may be related to her service.  The Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for low back condition pursuant to 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for low back condition is reopened. 


REMAND

The Veteran is seeking service connection for a low back disability.  As reflected in her July 2016 testimony, the Veteran maintains that her current low back disability is related to the June 2001 incident where she fell off a ladder onboard USS John F. Kennedy, or her service-connected right hip disability.  

The Veteran was afforded a VA examination in March 2009.  In rendering her opinion that the Veteran's low back condition was less likely than not related to her service-connected right hip disability, the March 2009 examiner did not address whether the Veteran's current low back disability has been aggravated by the Veteran's service-connected right hip disability.  Additionally, the examination report failed to address whether the Veteran's current low back disability is related to the Veteran's military service, to include her fall in April 2001.  As such, an additional medical opinion is warranted prior to adjudicating the instant claim.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Further, evidence of the record indicates there are outstanding treatment records.  During the July 2016 hearing, the Veteran indicated that she still receives treatment for her low back condition at the VA outpatient clinics in Katy, Texas and Houston, Texas.  As the most recent treatment records associated with the claims file are dated prior to July 2012, the AOJ should undertake appropriate development to obtain all relevant VA treatment records dated after July 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain any outstanding treatment records from the Michael DeBakey and Katy, Texas VAMCs dated after July 2012.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of her claimed back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is etiologically related to her active military service, to include as due to the April 2001 fall.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is caused by or related to the Veteran's service-connected right hip disability.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability is aggravated by the Veteran's service-connected right hip disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the claim.  If any of the benefits sought are not granted in full, furnish the Veteran and her representative an SSOC, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


